Citation Nr: 1527157	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2011 the Veteran's representative sought reconsideration of that decision, and in December 2011 the RO issued a ruling denying entitlement to a TDIU.

The issue of entitlement to service connection for skin cancer due to service-connected eczema has been raised by the record in the Veteran's February 2014 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection is in effect for eczema (rated as 60 percent disabling), chronic adjustment disorder (rated as 30 percent disabling), right knee subluxation (rated as 20 percent disabling), and residuals of a right knee injury with osteoarthritis (rated as 10 percent disabling), for a combined disability rating of 80 percent.

2.  Throughout the pendency of the appeal, after resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.



	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific veteran would be so precluded as a result of service-connected disabilities.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994).  However, VA may not consider the veteran's age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

For purposes of this section, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

The Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for eczema, rated as 60 percent disabling; chronic adjustment disorder, rated as 30 percent disabling; right knee subluxation, rated as 20 percent disabling; and residuals of a right knee injury with osteoarthritis, rated as 10 percent disabling.  The Veteran's combined schedular rating is 80 percent.

Throughout the pendency of the appeal, the Veteran has reported that he has been unable to secure or follow a substantially gainful occupation due to his service connected disabilities.  The evidence reflects that the Veteran held positions on an assembly line, as a minister, and as a newspaper delivery person.  The record also indicates that the Veteran has obtained an associate's degree in theology.

During a VA skin diseases examination in March 2010, the examiner observed that the Veteran's skin disability affected greater than 40 percent of the Veteran's exposed body, and more than 40 percent of his entire body.  At that time the Veteran reported that he worked delivering papers at night because of his skin condition "and the interaction it causes with others."  He also noted his subjective belief that he had been overlooked for other positions that he would otherwise be qualified for, because of his physical appearance.  

Thereafter, during a VA mental health examination in October 2010 the Veteran reiterated that he worked at night and by himself for physical and psychological reasons related to his skin disability.  He specifically reported being anxious around other people and that he assumes people are thinking about his skin condition when they are talking to him.  The examiner opined that the Veteran had "mild to moderate impairment" in his ability to function at work and that working with other people would likely be more problematic due to his anxiety.

In March 2011 another VA examiner noted that the Veteran's service-connected disabilities impaired his ability to perform physical and sedentary employment.  Regarding the Veteran's right knee disabilities, the examiner stated that the Veteran "has limited mobility and is unable to push, pull or carry more than 10 pounds[.]"  After noting that the Veteran's severe skin disease covered 70 percent of his body the examiner opined that the "[V]eteran would be unable to maintain physical or sedentary employment due to perceived hygiene issues and perceived contagiousness by co-workers."  The examiner also noted that the Veteran's employment opportunities are also limited by the Veteran's skin disease because he is "constantly itchy (pruritic) and scratches repeatedly."

In conjunction with VA dermatological treatment provided in August 2011, a VA clinician noted that the Veteran was "unemployable due to pain in hands/feet[, and the] diffuse severe skin disease[.]"  Thereafter, in August 2012 another VA clinician noted agreement with the August 2011 assessment of unemployability, and specified that the Veteran would have difficulty finding work due to his skin condition.

In July 2013 the Veteran underwent a VA knee and lower leg examination.  After examining the Veteran and noting the current severity of his right knee disabilities, the examiner opined that these disabilities would interfere with both sedentary and physical work.  Specifically, he noted that prolonged sitting makes the Veteran's right knee stiff and painful.  He also noted that the Veteran's ability to perform physical work was limited by use of a cane, inability to climb, and limits on the amount he can carry.

During a recent mental disorders examination in March 2015, the examiner noted that the Veteran was a reliable informant in relaying the severity of his current psychiatric disability (which is service-connected secondary to his skin disability).  The examiner also noted psychological symptoms such as depressed mood and fatigue that could mildly interfere with his ability to successfully complete work related tasks and maintain effective work relationships.

After reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In making that determination, the Board has considered the Veteran's education, his employment history, and his level of disability due to his skin disease, right knee disabilities, and his adjustment disorder.  The Board notes that the Veteran was most recently employed as a newspaper delivery person prior to November 2013.  However, based on the evidence of record the Board finds that this was marginal employment as the Veteran only worked few hours each day, frequently had other independent contractors work in his place when his service-connected disabilities prevented him from working, and he earned less than $7,000 in 2009.  Even assuming the Veteran's income exceeded the poverty threshold, the Board finds upon these facts that the Veteran's work as a newspaper delivery person constituted marginal employment.  See 38 C.F.R. § 4.16(a).  

In summary, the combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  Accordingly, the Board finds that the competent and credible evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected disabilities.  Therefore, entitlement to a TDIU is granted.







	(CONTINUED ON NEXT PAGE)
ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


